                     Case 2:19-cv-02159-JCM-BNW Document 26 Filed 02/19/20 Page 1 of 6




                 1   DEVERIE J. CHRISTENSEN, ESQ.
                     Nevada Bar No. 6596
                 2   JOSHUA A. SLIKER, ESQ.
                     Nevada Bar No. 12493
                 3   DANIEL I. AQUINO, ESQ.
                     Nevada Bar No. 12682
                 4   JACKSON LEWIS P.C.
                     300 S. Fourth Street, Suite 900
                 5
                     Las Vegas, Nevada 89101
                 6   Telephone: (702) 921-2460
                     Facsimile: (702) 921-2461
                 7   E-Mail: deverie.christensen@jacksonlewis.com
                             joshua.sliker@jacksonlewis.com
                 8           daniel.aquino@jacksonlewis.com

                 9   Attorneys for Defendants
                     Wynn Las Vegas, LLC and Wynn Resorts, Ltd.
                10

                11                               UNITED STATES DISTRICT COURT
                12                                      DISTRICT OF NEVADA
                13
                     BRENNA SCHRADER, an individual, on             Case No. 2:19-cv-02159-JCM-BNW
                14   behalf of herself and all others similarly
                     situated,
                15
                                   Plaintiff,                       STIPULATION AND PROPOSED
                16                                                  ORDER TO VACATE EARLY
                             vs.                                    NEUTRAL EVALUATION SESSION
                17
                     STEPHEN ALAN WYNN; an individual;
                18   MAURICE WOODEN, an individual, WYNN
                     LAS VEGAS, LLC dba WYNN LAS VEGAS
                19   a Nevada Limited Liability, WYNN
                     RESORTS, LTD, a Nevada Limited Liability
                20   Company; and DOES 1-20, inclusive; ROE
                     CORPORATIONS 1-20, inclusive,
                21
                                   Defendants.
                22

                23          IT IS HEREBY STIPULATED by and between Plaintiff Brenna Schrader (“Plaintiff”),
                24   through her counsel Richard Harris Law Firm, and Defendants Wynn Las Vegas, LLC ("WLV")
                25   and Wynn Resorts, Ltd. ("WRL"), through their counsel Jackson Lewis P.C., Defendant Stephen
                26   Alan Wynn ("Mr. Wynn"), through his counsel Peterson Baker, PLLC, and Defendant Maurice
                27   Wooden (Mr. Wooden"), by and through his counsel Kennedy & Couvillier (collectively,
                28

JACKSON LEWIS P.C.
    LAS VEGAS
                         Case 2:19-cv-02159-JCM-BNW Document 26 Filed 02/19/20 Page 2 of 6




                     1   "Defendants"), that the Early Neutral Evaluation ("ENE") Session scheduled for March 4, 2020 at

                     2   9:30 a.m. before Magistrate Judge Daniel J. Albregts be vacated.

                     3          This Stipulation is submitted and based upon the following:
                     4          1.      On September 26, 2019, Plaintiff filed a "Class Action Complaint" in Nevada state
                     5   court alleging six causes of action: (1) Discrimination in violation of Title VII and NRS 608.017
                     6   (sex-based wage discrimination); (2) Forced Labor in violation of 18 U.S.C. § 1589; (3) Violations
                     7   of Racketeer Influenced and Corrupt Organizations (RICO) 18 U.S.C. §§ 1962(b), (c), and (d); (4)
                     8   Intentional Infliction of Emotional Distress; (5) Conspiracy; and (6) Violations of the Fair Labor
                     9   Standards Act, 29 U.S.C. § 206. ECF No. 1-1.
                10              2.      Plaintiff alleges that she was forced to engage in sexual conduct with Defendant
                11       Stephen A. Wynn, the former Chief Executive Officer and Chairman of Defendant WRL, from
                12       2012 until 2016. ECF No. 1-1, ¶¶ 69-81. Plaintiff similarly alleges that female employees were
                13       subjected to sexual harassment, and that they were unable to complain to Defendants about the
                14       conduct because of a “sexual prisonlike atmosphere” that prevented “female employees from
                15       leaving, reporting or taking part in investigations.” Id. at ¶ 92. Plaintiff's complaint also alleges
                16       that defendants Maurice Wooden, the former President of Defendant WLV, and Mr. Wynn engaged
                17       in a conspiracy to conceal Mr. Wynn’s alleged misconduct. Id. at ¶ 155. Plaintiff's complaint also
                18       alleges that employees (“spa masseuses”) were forced to work off-the-clock without compensation.
                19       Id. at ¶¶ 159-166.
                20              3.      In the Complaint, Plaintiff is seeking to represent and recover on behalf of the
                21       following six subclasses:
                22                      a) All current and former female employees of Defendants in the State
                                        of Nevada, who were and are subjected severe and pervasive sexual
                23
                                        discrimination as a result of Defendants’ failure to investigate and their
                24                      active coverup of allegations of sexual misconduct.

                25                      b) All current and former female employees of Defendants in the State
                                        of Nevada, who were and are subjected to a sexually hostile work
                26                      environment as a result of Defendants’ failure to prevent discrimination
                                        based upon sex (female).
                27
                                        c) All current and former female employees employed by Defendants in
                28                      the State of Nevada who were harmed or forced into servitude by

JACKSON LEWIS P.C.
                                                                          2
    LAS VEGAS
                         Case 2:19-cv-02159-JCM-BNW Document 26 Filed 02/19/20 Page 3 of 6




                     1                  Defendants’ failures      to   investigate   and   enforce   policies   of
                                        discrimination.
                     2
                                        d) All current and former female employees employed by Defendants in
                     3                  the State of Nevada who were harmed in their business and property as
                                        a result of Defendants’ racketeering activity.
                     4
                                        e) All current and former spa masseuses are forced to work off-the-clock
                     5                  in violation of minimum wage laws.
                     6   ECF No. 1-1, ¶ 8.

                     7          4.      Defendants WRL and WLV removed this case to this Court on December 16, 2019.

                     8   ECF No. 1. Several days later, on December 19th, this Court issued an order scheduling an ENE

                     9   for March 4, 2020. ECF No. 6.

                10              5.      Mr. Wynn filed a Notice of Appearance and consent to removal on January 2, 2020.

                11       ECF No. 9. Mr. Wooden filed a Notice of Appearance and Consent to Removal on January 15,

                12       2020. ECF No. 13.

                13              6.      Subsequently, the Parties stipulated to extend the deadline for all Defendants to

                14       respond to the Complaint to February 26, 2020, and stipulated that the proposed discovery plan and

                15       scheduling order would be submitted by March 4, 2020. ECF Nos. 20 and 21. The Court granted

                16       the Parties’ Stipulation on January 30, 2020. ECF No. 24.

                17              7.      The Parties recognize that the ENE process is designed for the evaluating magistrate

                18       judge to provide a candid evaluation of the merits of the claims and defenses. LR 16-6(a).

                19       However, not every case is appropriate for the ENE process.

                20              8.      In this case, the preliminary stage of the proceedings is a significant hurdle to

                21       meaningful participation in the ENE. Defendants’ responses to Plaintiffs’ Complaint are due on or

                22       before February 26, 2020, and to date, no Defendant has filed an answer or other response to the

                23       Complaint. However, Defendants anticipate filing motions to dismiss pursuant to FRCP 12 to

                24       challenge a number of legal and factual deficiencies in Plaintiff's Complaint, including whether

                25       Plaintiff's claims are timely and whether some claims can be asserted at all based on the facts

                26       alleged. These are threshold issues which must be decided for the Parties to know what claims are

                27       at issue in this case, if any, and thus, which claims will be germane to settlement discussions.

                28

JACKSON LEWIS P.C.
                                                                           3
    LAS VEGAS
                         Case 2:19-cv-02159-JCM-BNW Document 26 Filed 02/19/20 Page 4 of 6




                     1            9.       Further, the Parties have exchanged no discovery or other information to enable

                     2   them to adequately assess the merits of Plaintiff Schrader’s or the putative classes’ claims and thus,

                     3   whether settlement is warranted. Indeed, this lack of information prevents the Parties from being

                     4   able to settle this putative class action case even if a resolution were to be reached at the ENE.

                     5            10.      Rule 23(e)(2) of the Federal Rules of Civil Procedure requires a court to determine

                     6   whether a proposed settlement is fair, reasonable, and adequate. Staton v. Boeing Co., 327 F.3d

                     7   938, 952 (9th Cir. 2003). Where the “parties reach a settlement agreement prior to class

                     8   certification, courts must peruse the proposed compromise to ratify both the propriety of the

                     9   certification and the fairness of the settlement.” Id. To determine whether a settlement agreement

                10       meets these standards, the court must consider a number of factors, including: “(1) the strength of

                11       the plaintiffs’ case; (2) the risk, expense, complexity, and likely duration of further litigation; (3)

                12       the risk of maintaining class action status throughout the trial; (4) the amount offered in settlement;

                13       (5) the extent of discovery completed and the stage of the proceedings; (6) the experience and views

                14       of counsel; (7) the presence of a governmental participant; and (8) the reaction of class members to

                15       the proposed settlement.” In re Bluetooth Headset Products Liab. Litig., 654 F.3d 935, 946 (9th

                16       Cir. 2011) (quoting Churchill Vill., L.L.C. v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)) (the

                17       “Churchill factors”) (emphasis added).1

                18                11.      Here, due to the lack of information, the Parties cannot themselves analyze nor

                19       provide sufficient information to the Court regarding the strength of Plaintiff's case, the risk of

                20       maintaining class action status through trial (should the case even get that far), or the reaction of

                21       class members to the proposed settlement. Further, any evaluation of the fifth factor—the extent

                22       of discovery completed and the stage of the proceedings—would necessarily weigh against

                23       settlement because the case has not yet progressed beyond the filing of the Complaint. Even if the

                24

                25       1
                           In addition to the above factors, where “a settlement agreement is negotiated prior to formal class certification,” the
                         Court must also ensure that, “the settlement is not the product of collusion among the negotiating parties.” Bluetooth,
                26       654 F.3d at 946-47. Such signs of collusion include: (1) “when counsel receive a disproportionate distribution of the
                         settlement;” (2) when the parties negotiate an arrangement under which defendants agree not to oppose an attorneys’
                27       fee award up to a certain amount, which is independent from the class’s actual recovery, as such an arrangement carries
                         “the potential of enabling a defendant to pay class counsel excessive fees and costs in exchange for counsel accepting
                28       an unfair settlement on behalf of the class;” and (3) “when the parties arrange for fees not awarded to revert to
                         defendants rather than be added to the class fund.” Id. at 947 (the “Bluetooth factors”).
JACKSON LEWIS P.C.
                                                                                    4
    LAS VEGAS
                         Case 2:19-cv-02159-JCM-BNW Document 26 Filed 02/19/20 Page 5 of 6




                     1   Parties were to exchange information or discovery at this stage, the Parties are not aware of any

                     2   information that currently exists that would enable them to readily determine the potential size of

                     3   the subclasses (which necessarily involves making some determination about whether the potential

                     4   class members suffered any of the alleged harms). Unlike a traditional wage and hour class action

                     5   where, for example, the parties can easily analyze electronic time clock records to determine

                     6   whether employees have been paid for all time recorded therein, there is no database here that shows

                     7   whether female employees were sexually harassed or allegedly forced to engage in sexual acts by

                     8   a former executive, or whether they worked off the clock, or any of the other claims Plaintiffs are

                     9   asserting in this case.

                10               12.     Based on the foregoing, the Parties cannot, at this juncture, engage in a meaningful

                11       ENE on March 4, 2020. There are numerous threshold legal and factual issues ripe for decision

                12       that will likely affect the viability and value of this case. Moreover, there is simply too much critical

                13       information that is currently unknown regarding the potential putative class members and their

                14       claims, which will need to be developed through extensive discovery (assuming the claims are not

                15       dismissed on motions to dismiss). Thus, to conserve the time and resources of the Court and the

                16       Parties, the Parties seek to vacate the ENE scheduled for March 4, 2020.

                17               13.     If this case shall proceed after decision of Defendants’ respective motions to dismiss,

                18       the Parties can submit an appropriate stipulation if they believe an ENE will assist resolution of the

                19       case.

                20               14.     This request is made in good faith and not for the purpose of delay.

                21       ///

                22       ///

                23       ///

                24       ///

                25       ///

                26       ///

                27       ///

                28       ///

JACKSON LEWIS P.C.
                                                                            5
    LAS VEGAS
                         Case 2:19-cv-02159-JCM-BNW Document 26 Filed 02/19/20 Page 6 of 6




                     1                15.       Nothing in this Stipulation, nor the fact of entering to the same, shall be construed

                     2   as waiving any claim and/or defense held by any party.

                     3                   Dated this 19th day of February, 2020.
                     4
                             RICHARD HARRIS LAW FIRM                                  JACKSON LEWIS P.C.
                     5
                             /s/ Burke Huber                                          /s/ Deverie J. Christensen
                     6       Richard Harris, Bar No. 505                              Deverie J. Christensen, Bar No. 6596
                             Benjamin Cloward, Bar No. 11087                          Joshua A. Sliker, Bar No. 12493
                     7       Burke Huber, Bar No. 10902                               Daniel Aquino, Bar No. 12682
                             801 S. Fourth Street                                     300 S. Fourth Street, Ste. 900
                     8       Henderson, Nevada 89101                                  Las Vegas, Nevada 89101
                     9
                             Attorney for Plaintiff                                   Attorneys for Defendants Wynn Las Vegas,
                10           Brenna Schrader                                          LLC and Wynn Resorts, Ltd.

                11           KENNEDY & COUVILLIER                                     PETERSON BAKER, PLLC

                12           /s/ Maximiliano Couvillier                               /s/ Tamara Beatty Peterson
                             Maximiliano D. Couvillier, Bar No. 7661                  Tamara Beatty Peterson, Bar No. 5218
                13           3271 E. Warm Springs Road                                701 S. 7th Street
                             Las Vegas, Nevada 89120                                  Las Vegas, Nevada 89101
                14
                             Attorney for Defendant                                   Attorney for Defendant
                15
                             Maurice Wooden                                           Stephen Alan Wynn
                16
                                                                             ORDER
                17
                                                                      IT IS SO ORDERED:
                18

                19
                20                                                    Hon. Daniel J. Albregts
                                                                      United States Magistrate Judge
                21

                22                                                           February 20, 2020
                                                                      Dated: _________________________
                23

                24

                25
                         4841-4249-9765, v. 3

                26

                27

                28

JACKSON LEWIS P.C.
                                                                                  6
    LAS VEGAS
